Citation Nr: 0521959	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from February 1953 to February 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim of service 
connection for tinnitus and service connection for hearing 
loss.

In May 2004, the RO granted service connection for bilateral 
hearing loss.  As the issue of service connection for hearing 
loss has been granted in full, only the issue of service 
connection for tinnitus will be addressed below.


FINDINGS OF FACT

1.	There is satisfactory evidence of record that the veteran 
was exposed to acoustic trauma during service.

2.	There is competent medical evidence and credible 
statements of record that relates the veteran's tinnitus to 
his exposure to acoustical trauma during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Particularly in this case where the veteran's service medical 
records are unavailable, VA has a heightened obligation to 
explain its findings and conclusions, and the obligation to 
resolve all reasonable doubt in favor of the veteran.  38 
C.F.R. § 3.102 (2004); O'Hare v. Derwinski, 1 Vet.App. 365, 
367 (1991).  As the veteran is being granted the benefit he 
is seeking in full, it is determined that the VCAA 
requirements have been fully complied with and therefore, no 
further development is required under the VCAA.


Factual Background

According to statements of record, the veteran contends that 
he developed tinnitus as the result of noise exposure during 
service from February 1953 to February 1955.  In his claim, 
dated January 2003, the veteran indicated that he was 
assigned to the artillery during service and was exposed to 
high levels of noise from the firing of artillery pieces.  
The veteran's DD Form 214 showed that the veteran was 
assigned to an artillery unit in the Army and completed at 
least one course in artillery.  His awards and decorations 
listed only the National Defense Service Medal.

The veteran's August 1952 pre-induction examination reflected 
the notation of a perforation of the left tympanic membrane 
with no evidence of infection.  A hearing examination was 
conducted which reported the veteran's hearing to be 15/15 
bilaterally to whispered voice.  No tinnitus problem was 
noted, and the veteran did not report or complain of 
tinnitus.

The veteran's March 1955 separation examination reflected 
normal hearing and reported a normal ear evaluation.  The 
veteran did not report or complain of any ear or hearing 
problems.  A hearing examination was conducted which reported 
the veteran's hearing to be 15/15 bilaterally to whispered 
voice.  The veteran's physical profile for hearing and ears 
were noted to be at a high level of fitness and no ear or 
hearing problems, including tinnitus, were noted.

In September 2002, the veteran was examined by an audiologist 
at St. John's Mercy Medical Center.  The audiological report 
noted the veteran's history of having a gradual decrease in 
hearing with difficulty understanding speech and noted that 
the veteran had a perforated tympanic membrane for the left 
ear since age 17.  It also noted the veteran's report that he 
had constant bilateral tinnitus and occasional dizziness.  
The report indicated the veteran's history of excessive noise 
exposure was significant as the veteran was in the military.  
It also noted no known family history of hearing loss.  The 
report did not otherwise provide an etiology opinion for 
tinnitus or hearing loss.

The VA conducted an audiological examination in June 2003.  
The veteran's reported history was noted and the claims 
folder was available for review.  During the examination the 
veteran reported having bilateral hearing loss.  The 
audiological examination report indicated the veteran 
reported constant tinnitus for both ears and that he reported 
the onset was "approximately 4-5 years ago."  He also 
described the tinnitus as a buzzing sound and that he did not 
feel it was very bothersome.  The report noted the veteran's 
history as having served in the Army from 1953 to 1955, and 
that while serving in the artillery battalion, he experienced 
excessive noise exposure from gunshots and artillery.  
Hearing protection was described as not available.  The 
report noted that as a civilian, the veteran worked with 
electronics and that he denied a history of civilian 
occupational noise exposure.

Following the examination, the examiner offered the opinion 
that there was no evidence in the service medical record to 
support hearing loss at military separation and opined that 
it was not as least as likely as not related to military 
service, but instead, secondary to civilian occupational 
noise exposure.  In regards to the tinnitus claim, the 
examiner opined that "Due to the veteran's claim of tinnitus 
appearing just 4-5 years ago and the absence of any evidence 
of the claim of tinnitus at military separation, it is my 
opinion that it is [sic] least as likely as not that the 
tinnitus is related to military service." 

In August 2003, the RO denied service connection for 
tinnitus, citing the June 2003 VA examination where the 
veteran reported constant tinnitus in both ears with onset at 
4 or 5 years earlier.

In May 2004, the RO issued a Decision Review Officer 
decision, granting service connection for bilateral hearing 
loss.  The decision noted that at the time of the June 2003 
VA examination, the veteran reported that he experienced 
substantial noise exposure during military service and was 
aware of beginning hearing loss shortly after service 
separation.  The RO found that resolution of reasonable doubt 
warranted the finding of service connection for hearing loss 
as directly related to military service.  The tinnitus claim 
was addressed in a Supplemental Statement of the Case, dated 
May 2004, which noted that the evidence strongly suggested 
that the veteran was exposed to acoustic trauma while on 
active duty, but that the evidence also demonstrated that the 
claimed tinnitus did not have its onset until 4 to 5 years 
prior to the filing of his claim in 2003.

Subsequently in May 2004, the veteran submitted his VA Form 9 
Appeal to the Board.  In the accompanying statement, the 
veteran disputed that he had told the VA examiner during his 
June 2003 examination that his tinnitus had its onset only 4 
to 5 years before the examination.  The veteran contended 
that he had tinnitus since he was in the military and that 
what he told the examiner was that the tinnitus had gotten 
worse in the last 4 to 5 years.





Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Even if the 
disease at issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted for any disability first noted after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004); see also Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As will be explained below, the Board finds that reasonable 
doubt should be resolved in favor of the veteran and that the 
veteran's tinnitus disability was incurred as a result of 
noise exposure during service.

The VA has requested the veteran's service records from the 
National Personnel Records Center, but the response indicated 
that the records were fire related and therefore, no service 
medical records or Surgeon General Office reports were 
available to be submitted.  The available service records 
include the veteran's DD Form 214 and his pre-induction and 
separation examination reports.  The veteran's DD Form 214 
indicates he served in the Army with an artillery battalion.  
It also included successful completion of at least one course 
in artillery.  His pre-induction and separation examinations 
noted no complaints or findings of tinnitus.

In September 2002, the veteran was examined by a private 
audiologist at St. John's Mercy Medical Center.  As indicated 
in the Factual Background above, the audiologist found the 
veteran had hearing loss and a reported complaint of constant 
bilateral tinnitus and dizziness.  The audiologist also noted 
the veteran's reported history of significant excessive noise 
exposure during service.  However, aside from noting the 
reported history of significant excessive noise exposure 
during service, the audiologist did not offer an etiology 
opinion for either the claims of hearing loss or tinnitus.

In June 2003, the VA provided the veteran with an 
audiological examination.  The examiner's report showed that 
his opinion included consideration of the veteran's claims 
folder and reported history.  During the examination, the 
veteran complained of hearing loss and tinnitus.  The veteran 
reported that he experienced excessive noise during service 
from gunshot and artillery fire, and that hearing protection 
was not available.  He also denied a history of civilian 
occupational noise exposure and a family history of hearing 
problems or the use of ototoxic drugs.  The veteran reported 
that he first noticed hearing loss a year or two after 
service, but has noticed a gradual worsening.  It was also 
indicated that the veteran reported that his tinnitus 
disability had its onset approximately 4-5 years prior.  
After considering the veteran's records, reported history and 
his examination, the examiner found that it was not at least 
as likely as not that the veteran's hearing loss disability 
was related to service.  As to the tinnitus issue, the 
examiner indicated that "Due to the veteran's claim of 
tinnitus appearing just 4-5 years ago and the absence of any 
evidence of the claim of tinnitus at military separation, it 
is my opinion that it is [sic] least as likely as not that 
the tinnitus is related to military service."  The RO 
construed this statement as against the veteran's claim and 
the veteran was accordingly advised.


The veteran subsequently submitted an accompanying statement 
with his VA Form 9, dated May 2004, which disputed the 
recorded account of what he told the above VA examiner, 
indicating not that the tinnitus had its onset 4-5 years 
prior to the examination, but that he had it since the 
military and it had gotten worse in the last 4-5 years.

The Board notes that the May 2004 rating decision considered 
the September 2002 medical report from the audiologist at St. 
John's Medical Center, which noted the veteran's reported 
history of acoustic trauma in service and, in conjunction 
with his complaints of hearing loss shortly after service, 
determined that his bilateral hearing loss disability was 
incurred in service. 

In regard to the veteran's tinnitus, it appears that similar 
facts apply.  The veteran had noise exposure in service and 
the VA examiner in June 2003 felt it was not related to 
service because the veteran had reported that it began 4-5 
years earlier.  The veteran; however, has claimed that he 
told the examiner that he had tinnitus since service and that 
it had become worse 4-5 years earlier.  On this basis the 
Board does not find that the preponderance of the evidence is 
against the veteran's claim, but rather there is at least 
some reasonable doubt as to whether his tinnitus began as a 
result of acoustic trauma in service.  Any such doubt is to 
be resolved in the veteran's favor. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2004).  

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The Board finds that there is sufficient credible evidence 
that the veteran was exposed to acoustic trauma during 
service and that his tinnitus is related to that noise 
exposure.  In light of the credible and competent evidence, 
reasonable doubt is resolved in favor of the veteran and his 
claim of service connection for tinnitus is granted.  38 
C.F.R. § 3.102 (2004).  


ORDER

Entitlement to service connection for tinnitus is granted.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


